Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 3/1/21, Mr. Chris Boehm requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 06-1130. the required fee of $ either 220 dollars for large entity, or small entity 110 dollars or micro entity 55 dollars for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The following claims have been amended please see below:


Claim 1. (Currently Amended) A workpiece holder device for a machine tool comprising:
a holder configured to hold or clamp a workpiece, the holder having a support part that is connected to a support device to support the holder, the holder being rotatably supported about a rotary axis by the support device, and the holder having a holder part extending away starting from the support part, the holder part and the support part being 
and at least one pretensioning device arranged in the holder so as to pretension at least one part of the support part and/or of the holder part, wherein the at least one pretensioning device is anchored to the holder at a first end and a second end opposite the first end, such that the pretension is produced between these ends and wherein the pretensioning device has a first bushing at the first end and a second bushing at the second end, each bushing having a bushing inner thread and a bushing outer thread, and the bushing inner thread and the bushing outer thread of at least one of the first bushing and the second bushing having different thread pitches, wherein the bushing outer threads of first bushing and the second bushing are screwed into an associated holder inner thread of the holder.
Claim 2. (Currently Amended) A workpiece holder device according to claim 1, wherein [the]an amount of the pretension in the at least one part of the support part and/or of the holder part is selected to change [ the]a modulus of elasticity of the at least one  part of the support part and/or of the holder part.
Claim 3. (Cancelled) 
Claim 4. (Cancelled) 
Claim 5. (Cancelled) 
Claim 6. (Currently Amended) A workpiece holder device according to claim [[4]]1, wherein the pretensioning device has a threaded rod, one section of which is screwed into the bushing inner thread of [ each of ]the first bushing and the second bushing[s].
Claim 7. (Cancelled) 
Claim 8. (Currently Amended) A workpiece holder device according to claim 1, wherein [ the ]a pretension of the at least one pretensioning device for adjusting the holder part is preset according to [the]a weight force of the workpiece to be machined.
wherein the at least one pretensioning device is [ further comprising] multiple pretensioning devices.
Claim 10. (Currently Amended) A workpiece holder device according to claim 9, wherein [the]pretensions of the multiple pretensioning devices are independently adjustable.
Claim 11. (Currently Amended) A workpiece holder device according to claim 9, wherein the multiple pretensioning devices are arranged symmetrically to a midplane through the holder.
Claim 12. (Currently Amended)  A workpiece holder device according to claim 1, wherein the [atleast one pretensioning device has a first end and a second end opposite the first end , the ]first end and the second end of the at least one pretensioning device are []arranged offset to one another in the direction orthogonal to the holder part or the rotary axis.
Claim 13. (Cancelled) 
Claim 14. (Currently Amended) A workpiece holder device according to claim 1, wherein on [the ]a side opposite the support device, the holder is supported by means of a rest unit.
Claim 15. (Original) A workpiece holder device according to claim 1, wherein the holder is comprised of a gray cast iron material.
Claim 16. (Currently Amended) A process for adjusting a machine tool workpiece holder device according to claim [3] 1, comprising:
presetting [the]a pretension of the at least one pretensioning device according to [the]a weight force of a workpiece to be machined before the workpiece is machined.
Claim 17. (Currently Amended) [A]The process according to claim 16, further comprising:
a preset pretension of the at least one pretensioning device unchanged during [ the]machining of the workpiece.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the art of rejection and it has been overcome due to additional subject matter placed into the claims. The remarks by applicant also provide additional reasons for allowance.
. REMARKS
Applicant appreciates the opportunity to discuss the present application with the Examiner on January 21, 2021. In the outstanding office action claims 1-3, 7-12, 16 and 17 were rejected under 35 U.S.C. §102 in view of United States Patent No. 9,180,642 issued to Bauersachs et al. Claims 4-6 were rejected under 35 U.S.C. §103 as being unpatentable over Bauersachs in view of United States Patent No. 7,507,887 issued to Blanchard and in further view of United States Publication No. 2013/0117985 in the name of Shiraky et al. Claim 14 was rejected under 35 U.S.C. §103 as being unpatentable over Bauersachs in view of United States Patent No. 3,581,656 issued to Pappas et al. Claim 15 was rejected under 35 U.S.C. §103 as being unpatentable over Bauersachs in view of MPEP 2144.07. 
While Applicant respectfully traverses the above rejections, in the interest of expediting the prosecution of the present application without adversely affecting Applicant’s rights to pursue the previously presented claims in a divisional or continuation application, Applicant has amended the claims as shown above.
More particularly, Applicant has amended claim 1 to now include the limitations dependent claims 3-5 and claim 1 has been amended to recite that “the holder part and the support part [are] formed as a single integral piece”.  Support for this amendment is found in the application, as filed, thus no new matter has been added.  As such, Applicant respectfully requests entry of the present amendment.
Claim 1 recites “at least one pretensioning device arranged in the holder so as to 
As schematically shown in FIG. 2 of the present application, a workpiece 14 creates a weight force G on the holder 11. As a result, the holder 11 may elastically deform, which creates an inclination (angle α) of the holder part 13 relative to the transverse direction Q. Such a deformation/inclination is undesired since it displaces the holder part 13 out of its desired position compared with the unloaded state that is shown in FIG. 1 of the present application.
Such a deformation of the holder part 13 can be avoided or at least reduced, if the resistance of the holder part 13 to withstand a deformation is increased. This is done by the pretensioning device 32 according to the present invention. The pretensioning device creates a force that compresses the holder 11, particularly in the region of the connector section 22 (compare e.g. figures 3 and 4). Based on the embodiment of figure 3, the following sketch illustrates the technical function of the invention:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The pretensioning device 32 creates a compressing force that compresses/pretensions the 

[AltContent: textbox (Rotary axis)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The holder being rotatably supported about a rotary axis by the support device)][AltContent: arrow][AltContent: textbox (Holder part)][AltContent: arrow][AltContent: textbox (Holder)][AltContent: textbox (Support part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support device )]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



In contrast and in Bauersachs the alleged holder is not rotatably supported about a rotary axis by the alleged support device.  More particularly, the alleged support device and the alleged support part are part of the same structure thus, there can be no rotatable supporting in the Bauersachs reference.  See annotated FIG. 2 of Bauersachs provided below.
[AltContent: arrow][AltContent: textbox (Alleged holder part)][AltContent: arrow][AltContent: textbox (Alleged support part)][AltContent: arrow][AltContent: textbox (Alleged support device)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Accordingly, Applicant respectfully submits that Bauersachs fails to teach or disclose all of the limitations in claim 1, as now presented, and thus Applicant respectfully requests that the rejection under 35 U.S.C. §102. 
“A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.”  Verdegaal Bros. V. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Moreover, “[t]he identical invention must be shown in as complete detail as is contained in the * * * claim.”  Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989).
To anticipate a claim under 35 U.S.C. ' 102, a single source must contain all of the elements of the claim.  Lewmar Marine Inc. v. Barient, Inc., 827 F.2d 744, 747, 3 U.S.P.Q.2d 1766, 1768 (Fed. Cir. 1987), cert. denied, 484 U.S. 1007 (1988).

The remaining claims depend either directly or indirectly from claim 1. Accordingly, these claims are also believed to be in a condition for allowance for at least the same reasons as claim 1 in addition to including additional limitations.   
Concerning the rejections of the dependent claims Applicant specifically traverses these rejections and reserves the right to submit additional arguments with regard to dependent claims should the independent claims not be allowed in view of the above amendments and no statements made herein or lack thereof should be considered as an acquiescence to the rejections of the outstanding office action.
Amendments to, cancellation of, and additions to, the claims, as set forth herein, are made in order to streamline prosecution in this case by limiting examination and argument to certain claimed embodiments.  Amendment or cancellation of the claims is not in any manner intended to, and should not be construed to, waive Applicant’s right in the future to seek such unamended or cancelled subject matter, or similar matter (whether in equivalent, broader, or narrower form) in the present application, and any continuation, divisional, continuation-in-part, RCE, or any other application claiming priority to or through the present application, nor in any manner to indicate an intention, expressed or implied, to surrender any equivalent to the claims as pending after such amendments or cancellations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723








/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 1, 2021